Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00687-CV

                               IN THE INTEREST OF T.S.L., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-01216
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 29, 2014

AFFIRMED

           This is an appeal from the trial court’s termination of Appellant K.S.’s parental rights to

T.S.L. The trial court terminated Appellant’s parental rights based on grounds set forth in Texas

Family Code section 161.001. See TEX. FAM. CODE ANN. § 161.001(1)(N), (O) (West Supp. 2013).

The court also determined that terminating Appellant’s parental rights was in T.S.L.’s best interest.

See id. § 161.001(2).

           Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record and demonstrating there are no arguable grounds to be advanced. Based on his

evaluation, counsel concludes the appeal is without merit. See Fletcher v. Dep’t of Family &

Protective Servs., 277 S.W.3d 58, 64 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (affirming a

judgment because the judgment could be upheld on an unchallenged ground). The brief meets the
                                                                                       04-13-00687-CV


requirements of Anders v. California, 386 U.S. 738, 744 (1967). See In re D.D., 279 S.W.3d 849,

850 (Tex. App.—Dallas 2009, pet. denied) (applying Anders procedure in an appeal from

termination of parental rights); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th

Dist.] 2004, no pet.); In re RR, No. 04–03–00096–CV, 2003 WL 21157944, at *4 (Tex. App.—

San Antonio May 21, 2003, no pet.) (mem. op.); In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—

Tyler 2001, no pet.). Counsel provided Appellant with a copy of the Anders brief and informed

her of her right to review the record and file a pro se brief. Appellant has not filed a pro se brief.

       After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed, and counsel’s motion to withdraw is granted. See Nichols

v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                   PER CURIAM




                                                 -2-